COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Cigna Healthcare of Texas, Inc. Connecticut General Life Insurance
                          Company and Cigna Health and Life Insurance Company v. S J
                          Associated Pathologists, PLLC

Appellate case number:    01-20-00025-CV

Trial court case number: 2019-79138

Trial court:              190th District Court of Harris County

        Appellants have filed an emergency motion to stay all underlying trial proceedings,
including an injunction hearing set for January 17, 2020, pending resolution of appellants’
interlocutory appeal from the denial of their motion to compel arbitration. The Court requests that
appellee file a response to the motion by no later than 5 p.m. (central) on January 14, 2020.
       It is so ORDERED.

Judge’s signature: _____/s/ Sarah B. Landau______
                                 Acting individually

Date: ___January 10, 2020____